417 F.2d 518
Robert Lee HUFFMAN, Plaintiff-Appellant,v.Harold Eugene GODWIN, Defendant-Appellee.
No. 27758 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Oct. 29, 1969.

Before THORNBERRY, MORGAN and CARSWELL, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I (Oct. 7, 1969).


2
In filing this appeal the appellant sought to reverse the district court's denial of leave to file a complaint for damages in forma pauperis.  Since the filing of this appeal, the court below has reconsidered its action and has allowed the complaint to be filed in forma pauperis, thereby rendering this appeal moot.  Therefore, the appeal is dismissed.


3
Robert Lee Huffman, pro se.


4
John R. McCannon, County Atty., Charles J. Driebe, Jonesboro, Ga., for appellee.